Citation Nr: 0815836	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.H., C.S.





ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1967 to May 
1969, May 1972 to May 1976, and November 1985 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a March 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A copy of the 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims have been remanded to afford the veteran an 
additional opportunity to submit evidence showing that he 
complained of or sought treatment for hypertension and a 
right knee disorder immediately following service.  

The veteran's service medical records are unavailable as 
reflected in an April 2005 Formal Finding. In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case. O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). The heightened duty to 
assist the veteran in developing facts pertinent to his 
claims in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records. Moore v. Derwinski, 1 Vet. App. 401 (1991). 
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony. Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In addition, the Board notes that hypertension is subject to 
a one year presumptive period following active duty service. 
38 C.F.R. § 3.307. The current evidence of record shows that 
the veteran was initially diagnosed with hypertension 
approximately ten years following active service. Regulation 
38 C.F.R. § 3.307(c) applies to instances where the initial 
diagnosis is not made within presumptive period, but there is 
competent medical or lay evidence reflecting that the disease 
manifested itself to an acceptable degree within the 
presumptive period. In such instances, the case should be 
developed to determine if in retrospect the medical or lay 
evidence may be identified as a manifestation of the disease. 

After considering the heightened duty to develop the record 
following the loss of service medical records and the 
provisions of 38 C.F.R. § 3.307(c) regarding the claim for 
hypertension, the Board finds that the veteran should be 
afforded an additional opportunity to submit evidence 
pertaining to his claims. The veteran shall be advised that 
he may submit any evidence such as medical records, employer 
statements, or lay statements from friends and family that 
reflect a continuity of symptomatology following discharge 
from active service for his claimed disabilities. The veteran 
shall also be advised that he must show a continuity of 
symptomatology regarding his hypertension and right knee 
disorder following active service. To that end, any evidence 
showing complaints or treatments for a right knee disorder 
and hypertension immediately following the veteran's May 1990 
discharge would be particularly helpful.  

Lastly, a review of the March 2008 Travel Board hearing 
reflects that there are outstanding medical records that are 
relevant to the claims. At the hearing, the veteran mentions 
that he is currently being treated by L.K., MD for 
hypertension. Medical records from L.K., MD are not of 
record. The RO should ask the veteran to submit a waiver in 
order for the RO to attempt to locate and associate these 
medical records with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The RO shall advise the veteran that he 
may submit additional evidence regarding 
complaints or treatments of his 
hypertension and right knee disorder 
immediately following his May 1990 
discharge from active service. He shall 
also be advised that this evidence may 
include additional medical records, lay 
statements, or employer records. The 
veteran shall also be advised that it is 
of great importance to submit evidence 
reflecting complaints or treatments of his 
claimed disability immediately following 
his May 1990 discharge since service 
medical  records are unavailable to 
provide any documentation of his claimed 
disabilities. 

2. The RO shall ask the veteran to provide 
information on the contact information of 
L.K., MD and sign a waiver to release the 
medical records to the RO. Upon receipt of 
these medical records, the RO should 
associate these medical records with the 
claims file. 

3.  After completion of the above, and any 
additional development of the evidence, 
the RO/AMC should review the record, to 
include all additional evidence, and to 
include determining whether a VA medical 
examination is necessary. Then, the RO 
shall readjudicate the claim. If any 
benefits sought remain denied, the veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



